                               Case 3:19-cv-01923-W-KSC Document 13-2 Filed 06/16/20 PageID.103 Page 1 of 2



                                1 Robert J. Pecora, SBN 106167
                                  Pecora & Cline
                                2 7855 Ivanhoe Avenue
                                  Suite 408
                                3 La Jolla, California 92037
                                  Telephone: (858) 454-4014
                                4 Facsimile (858) 454-3548
                                5 Attorney for Allen Harvey Abolafia, Plaintiff
                                6
                                7
                                8                         UNITED STATES DISTRICT COURT
                                9                       SOUTHERN DISTRICT OF CALIFORNIA
                               10   ALLEN HARVEY ABOLAFIA,                      Case No. 3:19-cv-01923-W-KSC
                               11           Plaintiff                           Judge:        Hon. Thomas J. Whelan
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12   v.                                          DECLARATION OF ROBERT J.
                                                                                PECORA IN SUPPORT OF
       PECORA & CLINE




                               13   OMNI HOTELS MANAGEMENT                      PLAINTIFF’S MOTION FOR
                                    CORPORATION, et. al.                        SUMMARY JUDGMENT AGAINST
                               14                                               DEFENDANT OMNI HOTELS
                                            Defendants                          CORPORATION
                               15
                                                                                Hearing:             July 20, 2020
                               16
                                                                                No oral argument pursuant to local rule
                               17                                               7.1 d. 1.
                               18                                               Date Action Filed: October 2, 2019
                               19
                               20
                               21         I, Robert J. Pecora, declare in support of Plaintiff’s motion for summary
                               22 judgment that:
                               23         1. I am the attorney for Allen Harvey Abolafia in the above-entitled case.
                               24         2. Exhibits 1 is a true and correct copy of pages 19 and 23-26 of Plaintiff
                               25 Allen Harvey Abolafia’s deposition.
                               26         3. Exhibit 2 is true and correct copy of the Amended and Restated Rules of
                               27 the Club at La Costa.
                               28         4. Exhibit 3 is true and correct copy of the initial disclosures sent by
                                                                              Page 1 of 2
                                    Declaration of Robert J. Pecora in Support of Plaintiff’s Motion for Summary Judgment Against
                                                                  Defendant Omni Hotels Corporation
                               Case 3:19-cv-01923-W-KSC Document 13-2 Filed 06/16/20 PageID.104 Page 2 of 2



                                1 Defendant Omni Hotels.
                                2         I declare under penalty of perjury under the laws of the State of California
                                3 that the foregoing is true and correct.
                                4 Date: June 16, 2020
                                5
                                6
                                7 Robert J. Pecora
                                8
                                9
                               10
                               11
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12
       PECORA & CLINE




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                              Page 2 of 2
                                    Declaration of Robert J. Pecora in Support of Plaintiff’s Motion for Summary Judgment Against
                                                                  Defendant Omni Hotels Corporation
